Per Curiam.
In view of the stipulation of the parties to this proceeding to the effect that the appeal may be determined by us as though it were an original submission of a controversy, we have decided to consider the matter on the merits. This stipulation was not before the Special Term. On the papers which were before the Special Term we do not disagree with the conclusion there reached.
We are of the opinion that the first meeting of the county committee, held December 8, 1926, having been called for a definite purpose, viz., “ of adopting a resolution recommending the appointment of a person for the office of Commissioner of Elections of Erie county pursuant to section 31 of the Election Law,” was without *366power to act upon any subject other than the one named in the call for the meeting. For this reason it was beyond the power of the committee at this meeting to elect officers or to declare offices filled by election at previous meetings vacant. The previously elected officers of the committee, who are the respondents in this proceeding and on this appeal, therefore, continued to be the officers of the committee after the meeting of December 8, 1926.
The second meeting, held March 1, 1927, was not called by Naylon, who was then the chairman of the county committee. Under the rules of' the county committee, the chairman was required to call a special meeting of the committee upon the written request of one-third of the members of the committee, but the chairman is the only person authorized to issue the call. The meeting of March 1, 1927, attended by many members of the committee, was, therefore, not convened in accordance with the rules and no valid action of the committee could be taken at such meeting.
The conclusion follows that the respondents in this proceeding and on this appeal, Naylon, Hoen and Dethloff,' are respectively the chairman, secretary and treasurer of the county committee.
All concur. Present — Hubbs, P. J., Clark, Sears and Sawyer, JJ.
Appeal treated by stipulation as a submitted controversy determined in favor of the respondents, without costs.